Per Curiam.

This court finds that respondent violated DR 1-102(A)(3), (4), (5) and (6). Respondent’s actions were without question serious and, as such, warrant a serious sanction. However, we have difficulty finding that the situation here is more egregious, thereby warranting a greater sanction, than that found in Akron Bar Assn. v. Chandler, supra.
As an assistant prosecutor, respondent was indeed an entrusted public servant. However, it should be emphasized that all attorneys who practice law in this state are required to maintain the utmost degree of integrity, honesty, and competence. Any Disciplinary Rule violation by any attorney licensed in this state, whether by an attorney who happens to be an assistant prosecutor or an attorney who is in private practice, is a discredit to the profession, reflecting negatively on the judicial system as a whole.
The record before us reveals that respondent’s violations were a product of his substance dependency. It appears that respondent has cooperated fully with all authorities. Further, respondent has admitted to his addiction, has sought professional help, and it appears, at this juncture, that respondent has begun to make some inroads towards rehabilitation.
Our review of the record, together with the sanction imposed in Chandler, and cases cited therein, convince us that the proper sanction in this case is an indefinite suspension. Our conclusion, however, is not intended to convey that we are not aware of the severity of the respondent’s conduct. We are — but it should also be remembered that an indefinite suspension does not guarantee reinstatement at the conclusion of a two-year period. When an application for reinstatement from an indefinite suspension is filed, consideration as to reinstatement is then given based upon the facts as they are known and exist at the time of the filing of the petition for reinstatement.
It is our belief that to take all hope away from this, as the record reflects, recovering individual, would not be tempering justice with mercy. Accordingly, it is ordered that respondent be indefinitely suspended from the practice of law in this state, and that respondent not be granted credit for time already served. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., and Pfeifer, J., dissent.